I)ISMISS;   Opinion   Filed Noemher 14. 2012.




                                              in   The
                                (!nitrt Lif iaak
                        FiftI! Jitrict uf Iixa at Tht11a
                                       No. 05-11-01 137-CV


   CITY OF GREENViLLE, TEXAS; MAYOR TOM OLIVER; CITY MANAGER
   S [EVEN J ALEXANDER, ASSISTAN I CI FY MANAGER JOHN ADEL, CITY
 PLANNER LANCE ESTEP; THE CITY OF GREENVILLE, TEXAS PLANNING AND
   ZONING COMMISSION; BEN COLLINS, ACTING CHAIR OF THE CITY OF
 GREENV1LLE TEXAS PLANNING AND ZONiNG COMMISSION; AND THE CITY
        OF GREENVILLE, TEXAS BOARI) OF ADJUSTMENT, Appellants
                                                   ‘7.



            L-3 COMMUNICATIONS INTEGRATED SYSTEMS, L.P., Appellee


                       On Appeal from the 354th .Judicial District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 76399


                             MEMORANDUM OPINION
                         Before Justices Moseley, FitzGerald, and Myers
                                     Opinion By Per Curium

       Before the Court is the joint motion to dismiss the appeal filed by the parties. The parties

have reached a settlement and request the appeal be dismissed so that the trial court may effectuate

the agreement of the parties. We GRANT the motion. Pursuant to the agreement of the parties, we

DISMiSS the appeal and ORDER each party to bear its own costs and fees incurred in this appeal.
TEx, R. App. P. 42.1 (a)(2).

        We DIRECT the Clerk to issue the manidate forthwith.




                                                               PER CURIAM



111 137FPO5
                               Qmirt nf ipi.ahi
                       fift1! 1iitrirt uf Lixai at 1a11a

                                      JUDGMENT
CITY OF GREENVILLE. TEXAS,                       Appeal from the 354th Judicial I)istrict
Appellant                                        Court of Hunt County, Texas. (Tr.Ct.No.
                                                 Cause No. 76399).
No. 05-I 1-01 137-CV                             Opinion delivered by Justice Moseley.
                                                 Justices FitzGerald and Myers participating.
L-3 Communications Integrated Systems.
LP., Appellee

        Based on the Court’s opinion of this date, the appeal is DISMISSED. It is ORDERED
that each party to bear its own costs and fbes incurred in this appeal.

       We DiRECT the Clerk to issue the mandate forthwith.


Judgment entered November 14. 2012.


                                                                       ii   I
                                                                            I;
                                                                   /
                                                JIMA4OSELEY
                                                ,1ST1CE